

	

		III

		109th CONGRESS

		1st Session

		S. RES. 93

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2005

			

				Mr. Reid (for himself,

			 Mr. Frist, Mr.

			 Shelby, and Mr. Sessions)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Relative to the death of Howell T. Heflin,

		  former United States Senator for the State of Alabama.

	

	

		

			Whereas Howell Heflin served

			 as a United States Marine from 1942–1946 and was awarded the Silver Star for

			 bravery;

		Whereas Howell Heflin served as Chief

			 Justice of the Alabama Supreme Court from 1971–1977;

		Whereas Howell Heflin served the people of

			 Alabama with distinction for 18 years in the United States Senate; and

		Whereas Howell Heflin served the Senate as

			 Chairman of the Select Committee on Ethics in the ninety-sixth and one

			 hundredth to one hundred-second Congresses;

		

	

		

			That the Senate has heard

			 with profound sorrow and deep regret the announcement of the death of the

			 Honorable Howell T. Heflin, former member of the United States Senate.

		That the Secretary of the Senate

			 communicate these resolutions to the House of Representatives and transmit an

			 enrolled copy thereof to the family of the deceased.

		That when the Senate adjourns today, it

			 stand adjourned as a further mark of respect to the memory of the Honorable

			 Howell T. Heflin.

		

